BROWN, District Judge.
1. I find that the pilot boat approached the Yumuri within the customary cruising ground for incoming vessels, and displayed her blue flag as a signal, which was recognized, or ought to have been recognized, by the master and mate of the Yumuri, when the pilot boat was within a reasonable distance; and that this was, in legal effect, a tender and offer of her services as pilot to the Yumuri.
2. That under the fixed and well-known practice and custom not to make any claim to off-shore pilotage for pilots taken on board in that region, the above tender was also virtually an offer of pilot-age with a.waiver of any claim to such extra pilotage charge.
3. That the failure of the Yumuri to slow down or turn towards the pilot boat and accept the offered services, was a refusal of such service; and having taken no pilot subsequently, she became answerable to the libelant, under the statute, for the amount of ordinary pilotage, viz. $47.32, for which, with interest, a decree may be entered, with costs.